 Fill in this information to identify your case:

 Debtor 1                 TRACEY D. HOUSTON
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF TENNESSEE

 Case number           3:19-bk-03039
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         FIRST HERITAGE CREDIT OF                             Surrender the property.                     No
    name:              TENN                                                 Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of       BARETTA; SAMSUNG TABLET;                           Reaffirmation Agreement.
    property             RCA TABLET; SAMSUNG TV;                            Retain the property and [explain]:
    securing debt:       VIZIO TV



    Creditor's         INSOLVE AUTO FUNDING, LLC                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2014 NISSAN ALTIMA                                 Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         SANTANDER CONSUMER                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2018 NISSAN ROGUE                                  Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




              Case 3:19-bk-03039                     Doc 10          Filed 06/05/19 Entered 06/05/19 12:58:20             Desc Main
                                                                     Document     Page 1 of 2
 Debtor 1      TRACEY D. HOUSTON                                                                     Case number (if known)    3:19-bk-03039

     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               CREST FINANCIAL SVCS., LLD                                                                         No

                                                                                                                                 Yes

 Description of leased        LEASE
 Property:

 Lessor's name:               FIRST HERITAGE CREDIT OF TENN                                                                      No

                                                                                                                                 Yes

 Description of leased        HOUSEHOLD GOODS
 Property:

 Lessor's name:               REGENCY FINANCE                                                                                    No

                                                                                                                                 Yes

 Description of leased        HOUSEHOLD GOODS
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ TRACEY D. HOUSTON                                                        X
       TRACEY D. HOUSTON                                                                Signature of Debtor 2
       Signature of Debtor 1

       Date        June 5, 2019                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




           Case 3:19-bk-03039                        Doc 10          Filed 06/05/19 Entered 06/05/19 12:58:20                          Desc Main
                                                                     Document     Page 2 of 2
